 



Exhibit 10.1
CA, INC.
2007 INCENTIVE PLAN
Effective as of June 12, 2007

 



--------------------------------------------------------------------------------



 



CA, INC.
2007 INCENTIVE PLAN
ARTICLE I
ESTABLISHMENT AND PURPOSE
     1.1 Purpose. The purpose of this CA, Inc. 2007 Incentive Plan (the “Plan”)
is to enable CA, Inc. (the “Company”) to achieve superior financial performance,
as reflected in the performance of its Common Stock and other key financial or
operating indicators by (i) providing incentives and rewards to certain
Employees and Consultants who are in a position to contribute to the success and
long-term objectives of the Company, (ii) aiding in the recruitment and
retention of Employees and (iii) providing Employees and Consultants an
opportunity to acquire or expand equity interests in the Company, thus aligning
the interests of such Employees and Consultants with those of the Company’s
shareholders. Towards these objectives, the Plan provides for the grant of
Annual Performance Bonuses, Stock Options, Restricted Stock and Other
Equity-Based Awards.
     1.2 Effective Date; Shareholder Approval. The Plan is effective as of
June 12, 2007, subject to the approval by a vote at the Company’s 2007 Annual
Meeting of Stockholders, or any adjournment of such meeting, of the holders of
at least a majority of the Shares of the Company, present in person or by proxy
and entitled to vote at such meeting. Any Awards granted under the Plan prior to
the approval of the Plan by the Company’s shareholders, as provided herein,
shall be contingent on such approval; if such approval is not obtained, the Plan
shall have no effect, and any Awards granted under the Plan shall be rescinded.
ARTICLE II
DEFINITIONS
     For purposes of the Plan, the following terms shall have the following
meanings, unless another definition is clearly indicated by particular usage and
context:
     2.1 “Annual Performance Bonus” means an Award described in Section 4.4 of
the Plan.
     2.2 “Award” means any form of incentive or performance award granted under
the Plan, whether singly or in combination, to a Participant pursuant to such
terms, conditions, restrictions and/or limitations (if any) as the Committee may
establish and as

 



--------------------------------------------------------------------------------



 



set forth in the applicable Award Agreement. Awards granted under the Plan may
consist of:

  (a)   “Annual Performance Bonuses” awarded pursuant to Section 4.4;     (b)  
“Long-Term Performance Bonuses” awarded pursuant to Section 4.5;     (c)  
“Restricted Stock” awarded pursuant to Section 4.6;     (d)   “Stock Options”
awarded pursuant to Section 4.7; and     (e)   “Other Equity-Based Awards”
awarded pursuant to Section 4.8.

     2.3 “Award Agreement” means the document issued, either in writing or by
electronic means, by the Company to a Participant evidencing the grant of an
Award.
     2.4 “Board” means the Board of Directors of the Company.
     2.5 “Change in Control” means the happening of any of the following events:
     (a) an acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”))(a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following: (i) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself directly acquired
from the Company, (ii) any acquisition by the Company, (iii) any acquisition by
an employee benefit plan (or related trust) sponsored or maintained by the
Company or any entity controlled by the Company, or (iv) any acquisition
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.5; or
     (b) a change in the composition of the Board such that the individuals who,
as of the effective date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute a majority of the Board; provided, however, for purposes of this
Section 2.5, that any individual who becomes a member of the Board subsequent to
the effective date of the Plan, whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual was a member of the Incumbent Board; but,

2



--------------------------------------------------------------------------------



 



provided further, that any such individual whose initial assumption of office
occurs as a result of any actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board shall not be so
considered as a member of the Incumbent Board; or
     (c) consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals and entities
who are beneficial owners, respectively, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation which
as the result of such transaction owns the Company or all or substantially all
of the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (other than the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Corporate Transaction) will beneficially own,
directly or indirectly, 30% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors, except to the extent
that such ownership existed prior to the Corporate Transaction, and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or
     (d) the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
     2.6 “Code” means the Internal Revenue Code of 1986, as amended.
     2.7 “Committee” means the Compensation and Human Resource Committee of the
Board formed to act on performance-based compensation for Key Employees, or any
successor committee or subcommittee of the Board. However, if a member of the
Compensation and Human Resource Committee is not an “outside director” within
the meaning of Section 162(m) of the Code or is not a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, the Compensation and
Human Resource Committee may from time to time delegate some or all of its
functions under the Plan to a committee or subcommittee composed of members that
meet the relevant requirements. The term “Committee” includes any such committee
or subcommittee, to the extent of the Compensation and Human Resource
Committee’s delegation.

3



--------------------------------------------------------------------------------



 



     2.8 “Common Stock” means the Common Stock, $.10 par value per share, of the
Company.
     2.9 “Company” means CA, Inc.
     2.10 “Consultant” means any consultant or adviser if:
     (a) the consultant or advisor renders bona fide services to the Company;
     (b) the services rendered by the consultant or advisor are not in
connection with the offer or sale of securities in a capital-raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities; and
     (c) the consultant or adviser is a natural person who has contracted
directly with the Company to render such services.
     2.11 “Disabled” or “Disability” means permanently and totally disabled
within the meaning of Section 22(e) of the Code.
     2.12 “Employee” means any individual who performs services as a common law
employee for the Company or a Related Company. “Employee” shall not include any
seasonal or temporary employees.
     2.13 “Exercise Price” means the price per Share, as fixed by the Committee,
at which Shares may be purchased under a Stock Option. In no event shall the
Exercise Price with respect to any Share subject to a Stock Option be set at a
price that is less than the Fair Market Value of a Share as of the date of
grant.
     2.14 “Fair Market Value” of a Share means either (a) the closing sales
price of a Share as reported on the New York Stock Exchange on the applicable
date, (b) if no sales of Shares are reported for such date, for the next
preceding day for which such sales were reported, or (c) the fair market value
of a Share determined in accordance with any other reasonable method approved by
the Committee in its discretion.
     2.15 “Fair Market Value Stock Option” means a Stock Option the Exercise
Price of which is set by the Committee at a price per Share equal to the Fair
Market Value of a Share on the date of grant.
     2.16 “GAAP” means generally accepted accounting principles.
     2.17 “Incentive Stock Option” means a Stock Option granted under
Section 4.7 of the Plan that meets the requirements of Section 422 of the Code
and any regulations or rules promulgated thereunder and is designated in the
Award Agreement to be an Incentive Stock Option.
     2.18 “Key Employee” means an Employee who is a “covered employee” within
the meaning of Section 162(m)(3) of the Code.

4



--------------------------------------------------------------------------------



 



     2.19 “Long-Term Performance Bonus” means an Award described in Section 4.5
of the Plan.
     2.20 “Nonqualified Stock Option” means any Stock Option granted under
Section 4.7 of the Plan that is not an Incentive Stock Option.
     2.21 “Participant” means an Employee or Consultant who has been granted an
Award under the Plan.
     2.22 “Performance Cycle” means a period measured by the Company’s fiscal
year or years over which the level of attainment of performance of one or more
Performance Measures shall be determined; provided, however, that the Committee,
in its discretion, may determine to use a period that is less than a full fiscal
year.
     2.23 “Performance Measure” means, with respect to any Award granted in
connection with a Performance Cycle, the business criteria selected by the
Committee to measure the level of performance of the Company during such
Performance Cycle. The Committee may select as the Performance Measure for a
Performance Cycle any one or combination of the following Company measures
(including any component thereof), as interpreted by the Committee, which (to
the extent applicable) shall be determined on a GAAP basis, either pre-tax or
after-tax and may be determined on a per share basis:
     (a) Net Operating Profit;
     (b) Return On Invested Capital;
     (c) Total Shareholder Return;
     (d) Relative Total Shareholder Return (as compared against a peer group of
the Company, which, unless otherwise specified by the Committee, shall be the
companies comprising the Standard & Poor’s Systems Software Index, excluding the
Company);
     (e) Earnings;
     (f) Net Income, as adjusted;
     (g) Cash Flow;
     (h) Revenue;
     (i) Revenue Growth;
     (j) Share Performance;
     (k) Relative Share Performance;
     (l) Billings Growth; and/or

5



--------------------------------------------------------------------------------



 



     (m) Customer Satisfaction.
     2.24 “Plan” means the CA, Inc. 2007 Incentive Plan, as set forth in this
document and as may be further amended from time to time.
     2.25 “Qualified Performance Award” means an Annual Performance Bonus,
Long-Term Performance Bonus, Restricted Stock Award or Other Equity-Based Award
that is intended by the Committee to meet the requirements for “qualified
performance-based compensation” within the meaning of Code section 162(m) and
Treasury Regulation section 1.162-27(e).
     2.26 “Qualified Performance Award Determination Period” means the period
within which Committee determinations regarding Performance Measures, targets
and payout formulas in connection with Qualified Performance Awards must be
made. The Qualified Performance Award Determination Period is the period
beginning on the first day of a Performance Cycle and ending no later than
ninety (90) days after commencement of the Performance Cycle; provided, however,
that in the case of a Performance Cycle that is less than 12 months in duration,
the Qualified Performance Award Determination Period shall end no later than the
date on which 25% of the Performance Cycle has elapsed.
     2.27 “Related Company” means a consolidated subsidiary of the Company for
purposes of reporting in the Company’s consolidated financial statements.
     2.28 “Reporting Person” means an Employee who is subject to the reporting
requirements of Section 16(a) of the Securities Exchange Act of 1934.
     2.29 “Restricted Stock” means Shares issued under a Long-Term Performance
Bonus under Section 4.5 or under a Restricted Stock Award pursuant to
Section 4.6, which are subject to such restrictions as the Committee, in its
discretion, may impose.
     2.30 “Retirement” means retirement (i) at or after age 55 with ten years of
service or (ii) at or after age 65.
     2.31 “Rights Agreement” means the Stockholder Protection Rights Agreement
dated as of October 16, 2006 between the Company and Mellon Investor Services
LLC (as rights agent).
     2.32 “Shares” means shares of Common Stock.
     2.33 “Stock Option” means a right granted under Section 4.7 of the Plan to
purchase from the Company a stated number of Shares at a specified price. Stock
Options awarded under the Plan shall be in the form of either Incentive Stock
Options or Nonqualified Stock Options.
     2.34 “Termination of Consultancy” means the date of cessation of a
Consultant’s service relationship with the Company for any reason, with or
without cause, as determined by the Company.

6



--------------------------------------------------------------------------------



 



     2.35 “Termination of Employment” means the date of cessation of an
Employee’s employment relationship with the Company and any Related Company for
any reason, with or without cause, as determined by the Company; provided,
however, that, subject to the requirements of applicable law, an Employee’s
employment relationship for purposes of the Plan may be treated as continuing
intact while the Employee is on military leave, sick leave or other bona fide
leave of absence (such as temporary employment with the Government).
Notwithstanding the foregoing, for purposes of Incentive Stock Options granted
under the Plan, an Employee’s employment relationship shall be treated as
continuing intact if the period of such leave does not exceed ninety (90) days,
or if longer, so long as the Employee’s right to reemployment with the Company
or a Related Company is guaranteed either by statute or by contract.
ARTICLE III
ADMINISTRATION
     3.1 The Committee. The Plan shall be administered by the Committee.
     3.2 Authority of the Committee. The Committee shall have authority, in its
sole and absolute discretion and subject to the terms of the Plan, to
(1) interpret the Plan; (2) prescribe such rules and regulations as it deems
necessary for the proper operation and administration of the Plan, and amend or
rescind any existing rules or regulations relating to the Plan; (3) select
Employees and Consultants to receive Awards under the Plan; (4) determine the
form of an Award, the number of Shares subject to an Award, all the terms,
conditions, restrictions and/or limitations, if any, of an Award including,
without limitation, the timing or conditions of exercise or vesting, and the
terms of any Award Agreement; (5) determine whether Awards will be granted
singly, in combination or in tandem; (6) establish and administer Performance
Measures in connection with Awards, including Qualified Performance Awards
granted under the Plan; (7) certify the level of performance attainment for
Performance Measures in connection with Qualified Performance Awards granted
under the Plan; (8) except as provided in Section 4.10, waive or amend any
terms, conditions, restrictions or limitations of an Award; (9) in accordance
with Article V, make such adjustments to the Plan (including but not limited to
adjustment of the number of shares available under the Plan or any Award) and/or
to any Award granted under the Plan, as may be appropriate; (10) accelerate the
vesting, exercise or payment of an Award; (11) provide for the deferred payment
of Awards in Shares and the extent to which dividend equivalents shall be paid
or credited with respect to such Awards; (12) determine whether Nonqualified
Stock Options may be transferable to family members, a family trust or a family
partnership; (13) establish such subplans as the Committee may determine to be
necessary in order to implement and administer the Plan in foreign countries;
and (14) take any and all other action it deems necessary or advisable for the
proper operation or administration of the Plan.
     3.3 Effect of Determinations. All determinations of the Committee shall be
final, binding and conclusive on all persons having an interest in the Plan.

7



--------------------------------------------------------------------------------



 



     3.4 Delegation of Authority. The Committee, in its discretion, may delegate
its authority and duties under the Plan to such other individual, individuals or
committee as it may deem advisable, under such conditions and subject to such
limitations as the Committee may establish. Notwithstanding the foregoing, only
the Committee shall have authority to grant and administer Awards to Key
Employees and other Reporting Persons, to establish and certify Performance
Measures and to grant Awards to any Employee who is acting as a delegate of the
Committee in respect of the Plan.
     3.5 No Liability. No member of the Committee, nor any person acting as a
delegate of the Committee in respect of the Plan, shall be liable for any losses
incurred by any person resulting from any action, interpretation or construction
made in good faith with respect to the Plan or any Award granted thereunder.
ARTICLE IV
AWARDS
     4.1 Eligibility. Except as otherwise provided herein with respect to a
specific form of an Award, all Employees and Consultants shall be eligible to
receive Awards granted under the Plan.
     4.2 Participation. The Committee, at its sole discretion, shall select from
time to time Participants from those persons eligible under Section 4.1 above to
receive Awards under the Plan.
     4.3 Form of Awards. (a) Awards granted under the Plan shall be in the form
of Annual Performance Bonuses, Long-Term Performance Bonuses, Restricted Stock,
Stock Options, and Other Equity-Based Awards. Awards shall be in the form
determined by the Committee, in its discretion, and shall be evidenced by an
Award Agreement. Awards may be granted singly, in combination or in tandem with
other Awards. The terms and conditions applicable to Annual Performance Bonuses
shall be as set forth in Section 4.4. The terms applicable to Long-Term
Performance Bonuses shall be as set forth in Section 4.5. The terms and
conditions applicable to Restricted Stock shall be as set forth in Section 4.6.
The terms and conditions applicable to Stock Options shall be as set forth in
Section 4.7. The terms and conditions applicable to Other Equity-Based Awards
shall be as set forth in Section 4.8.
     (b) Qualified Performance Awards. The Committee shall designate whether an
Annual Performance Bonus, Long-Term Performance Bonus, Restricted Stock Award or
Other Equity-Based Award granted under the Plan is intended to constitute a
Qualified Performance Award. Qualified Performance Awards under the Plan may be
granted either separately, at the same time as other Awards designated as
Qualified Performance Award, or at the same time as Awards that are not
designated as Qualified Performance Awards; provided, however, that in no event
may the payment of an Award that is not a Qualified Performance Award be
contingent upon the failure to attain a specific level of

8



--------------------------------------------------------------------------------



 



performance on the Performance Measure(s) applicable to a Qualified Performance
Award for the same Performance Cycle. In the event the Committee designates an
Award as a Qualified Performance Award, any determinations of the Committee
pertaining to Performance Measures and other terms and conditions of such
Qualified Performance Award (other than a determination under Section
4.4(c)(ii), 4.5(c)(ii) or 4.6(b)(iii) to reduce the amount of an Award) shall be
in writing and made within the Qualified Performance Award Determination Period.
     4.4 Annual Performance Bonuses. The Committee may grant Annual Performance
Bonuses under the Plan only to such Employees as the Committee may from time to
time select, in such amounts and subject to such terms and conditions as the
Committee, in its discretion, may determine. An Annual Performance Bonus awarded
under the Plan may, at the discretion of the Committee, be designated as a
Qualified Performance Award. An Annual Performance Bonus that the Committee
designates as a Qualified Performance Award shall be subject to the provisions
of paragraphs (a) through (d) below.
     (a) Performance Cycles. Annual Performance Bonuses designated as Qualified
Performance Awards shall be awarded in connection with a 12-month Performance
Cycle, which shall be the fiscal year of the Company; provided, however, that
the Committee may, in its discretion, establish a Performance Cycle of less than
12 months.
     (b) Bonus Participants. Within the Qualified Performance Award
Determination Period, the Committee shall determine the Employees who shall be
eligible to receive an Annual Performance Bonus designated as a Qualified
Performance Award for such Performance Cycle.
     (c) Performance Measures; Targets; Payout Formula.
     (i) For each Annual Performance Bonus designated as a Qualified Performance
Award, the Committee shall fix and establish, in writing, within the Qualified
Performance Award Determination Period (A) the Performance Measure(s) that shall
apply to such Annual Performance Bonus; (B) the target amount of such Annual
Performance Bonus that shall be payable to each such Employee; and (C) subject
to paragraph (g) below, the payout formula for computing the actual amount of
such Annual Performance Bonus that shall become payable with respect to each
level of attained performance. Towards this end, such payout formula shall,
based on objective criteria, set forth for the applicable Performance Measure(s)
the minimum level of performance that must be attained during the Performance
Cycle before any such Annual Performance Bonus shall become payable and the
percentage (which percentage may not exceed 200%) of the target amount of such
Annual Performance Bonus that shall be payable to each such Employee upon
attainment of various levels of performance that equal or exceed the minimum
required level.

9



--------------------------------------------------------------------------------



 



     (ii) Notwithstanding anything in this paragraph (c) to the contrary, the
Committee may, on a case by case basis and in its sole discretion, reduce, but
not increase, any Annual Performance Bonus designated as a Qualified Performance
Award that is payable to any Employee with respect to any given Performance
Cycle, provided, however, that no such reduction shall result in an increase in
the dollar amount of any such Annual Performance Bonus payable to any Key
Employee.
     (d) Payment of Bonuses; Certification. No Annual Performance Bonus
designated as a Qualified Performance Award shall be paid to a Key Employee
under this Section 4.4 unless and until the Committee certifies in writing the
level of attainment of the applicable Performance Measure(s) for the applicable
Performance Cycle.
     (e) Other Annual Performance Bonuses. Annual Performance Bonuses that are
not Qualified Performance Awards shall be based on a Performance Cycle (which
may be less than 12 months) and such Performance Measures and payout formulas
(which may be the same as or different than those applicable to Annual
Performance Bonuses that are designated as Qualified Performance Awards) as the
Committee, in its discretion, may establish for such purposes.
     (f) Form of Payment. Annual Performance Bonuses shall be paid in cash.
     (g) Amount of Bonus. The maximum amount that may be paid as an Annual
Performance Bonus to any one Participant during any fiscal year of the Company
shall not exceed $10,000,000.
     4.5 Long-Term Performance Bonuses. The Committee may grant Long-Term
Performance Bonuses under the Plan only to such Employees as the Committee may
from time to time select, in such amounts and subject to such terms and
conditions as the Committee, in its discretion, may determine. A Long-Term
Performance Bonus awarded under the Plan may, at the discretion of the
Committee, be designated as a Qualified Performance Award. A Long-Term
Performance Bonus that the Committee designates as a Qualified Performance Award
shall be subject to the provisions of paragraphs (a) through (d) below.
     (a) Performance Cycles. Long-Term Performance Bonuses designated as
Qualified Performance Awards shall be awarded in connection with a Performance
Cycle, which shall be at least one fiscal year of the Company. The Committee
shall determine the length of a Performance Cycle within the Qualified
Performance Award Determination Period. In the event that the Committee
determines that a Performance Cycle shall be a period greater than one fiscal
year, a new Long-Term Performance Bonus Award may be granted and designated as a
Qualified Performance Award and a new Performance Cycle may commence prior to
the completion of the Performance Cycle associated with the prior Long-Term
Performance Bonus Award.

10



--------------------------------------------------------------------------------



 



     (b) Bonus Participants. Within the Qualified Performance Award
Determination Period, the Committee shall determine the Employees who shall be
eligible to receive a Long-Term Performance Bonus designated as a Qualified
Performance Award for such Performance Cycle.
     (c) Performance Measures; Targets; Payout Formula.
     (i) For each Long-Term Performance Bonus designated as a Qualified
Performance Award, the Committee shall fix and establish, in writing, within the
Qualified Performance Award Determination Period (A) the Performance Measure(s)
that shall apply to such Performance Cycle; (B) the target amount of such
Long-Term Performance Bonus that shall be payable to each such Employee; and
(C) subject to paragraph (g) below, the payout formula for computing the actual
amount of such Long-Term Performance Bonus that shall become payable with
respect to each level of attained performance. Towards this end, such payout
formula shall, based on objective criteria, set forth for the applicable
Performance Measure(s) the minimum level of performance that must be attained
during the Performance Cycle before any such Long-Term Performance Bonus shall
become payable and the percentage (which percentage may not exceed 200%) of the
target amount of such Long-Term Performance Bonus that shall be payable to each
such Employee upon attainment of various levels of performance that equal or
exceed the minimum required level.
     (ii) Notwithstanding anything in this paragraph (c) to the contrary, the
Committee may, on a case by case basis and in its sole discretion, reduce, but
not increase, any Long-Term Performance Bonus designated as a Qualified
Performance Award that is payable to any Employee with respect to any given
Performance Cycle, provided, however, that no such reduction shall result in an
increase in the dollar amount of any such Long-Term Performance Bonus payable to
any Key Employee.
     (d) Payment of Bonuses; Certification. No Long-Term Performance Bonus
designated as a Qualified Performance Award shall be paid to a Key Employee
under this Section 4.5 unless and until the Committee certifies in writing the
level of attainment of the applicable Performance Measure(s) for the applicable
Performance Cycle.
     (e) Other Long-Term Performance Bonuses. Long-Term Performance Bonuses that
are not Qualified Performance Awards shall be based on such Performance Cycles,
Performance Measures and payout formulas (which may be the same as or different
than those applicable to Long Term Performance Bonuses that are designated as
Qualified Performance Awards) as the Committee, in its discretion, may establish
for such purposes.
     (f) Form of Payment. Long-Term Performance Bonuses may be either paid in
cash or the value of the Award may be settled in Shares, Shares of

11



--------------------------------------------------------------------------------



 



Restricted Stock, Stock Options or other Awards or any combination of the
foregoing in such proportions as the Committee may, in its discretion,
determine. To the extent that a Long-Term Performance Bonus is paid in Shares of
Restricted Stock, and/or Stock Options, the number of Shares of Restricted Stock
payable and/or the number of Stock Options granted shall be based on the Fair
Market Value of a Share on the date of grant, subject to such reasonable
Restricted Stock discount factors and/or Stock Option valuation methodology as
the Committee may, in its discretion, apply. Any Shares of Restricted Stock or
Awards granted in connection with a Long-Term Performance Bonus shall be subject
to the provisions of Sections 4.6(e), (f) or 4.8, as applicable. Any Stock
Options granted in payment of a Long-Term Performance Bonus shall be subject to
the provisions of Sections 4.7(a), (b), (c), (d), (f) and (g).
     (g) Amount of Bonus. Subject to Section 4.6(f), the maximum amount that may
be paid as a Long-Term Performance Bonus in the form of Restricted Stock to any
one Participant during any fiscal year of the Company shall not exceed
$20,000,000.
     4.6 Restricted Stock. The Committee may grant Restricted Stock under the
Plan to such Employees as the Committee may from time to time select, in such
amounts and subject to such terms, conditions and restrictions as the Committee,
in its discretion, may determine. A Restricted Stock Award may, at the
discretion of the Committee, be designated as a Qualified Performance Award. A
Restricted Stock Award that the Committee designates as a Qualified Performance
Award shall be subject to the provisions of paragraphs (a) through (c) below.
     (a) Performance Cycles. A Restricted Stock Award designated as a Qualified
Performance Award shall be awarded in connection with a Performance Cycle.
Unless the Committee determines that some other period shall apply, the
Performance Cycle shall be the fiscal year of the Company. In the event that the
Committee determines that a Performance Cycle shall be a period greater than a
12-month period, a new Restricted Stock Award may be granted and designated as a
Qualified Performance Award and a new Performance Cycle may commence prior to
the completion of the Performance Cycle associated with the prior Restricted
Stock Award.
     (b) Performance Measures; Targets and Payout Formulas.
     (i) Within the Qualified Performance Award Determination Period, the
Committee shall determine the Employees who shall be eligible to receive a
Restricted Stock Award designated as a Qualified Performance Award for such
Performance Cycle and shall establish, in writing, the Performance Measure(s)
that shall apply for such Performance Cycle.
     (ii) For each Restricted Stock Award designated as a Qualified Performance
Award, the Committee shall establish, in writing, within the Qualified
Performance Award Determination Period (A) a target amount of

12



--------------------------------------------------------------------------------



 



Restricted Stock that shall be payable to each such Employee and (B) subject to
paragraph (f) below, a payout formula for computing the actual amount of
Restricted Stock that shall become payable with respect to each level of
attained performance. Towards this end, such payout formula shall, based on
objective criteria, set forth for the applicable Performance Measure the minimum
level of performance that must be attained during the Performance Cycle before
any such Restricted Stock shall become payable and the percentage (which
percentage may not exceed 200%) of the target amount of Restricted Stock that
shall be payable to each such Employee upon attainment of various levels of
performance that equal or exceed the minimum required level.
     (iii) The actual amount of Restricted Stock that shall be paid to each such
Employee for any given Performance Cycle under a Restricted Stock Award
designated as a Qualified Performance Award shall be determined based on such
Employee’s target Restricted Stock Award, the actual level of achievement of the
Performance Measure(s) and the payout formula determined by the Committee
pursuant to this paragraph (b) for such Performance Cycle. Notwithstanding the
foregoing, the Committee may, on a case by case basis and in its sole
discretion, reduce, but not increase, the actual amount of any Restricted Stock
Award designated as a Qualified Performance Award that is payable to any
Employee with respect to any given Performance Cycle, provided, however, that no
such reduction shall result in an increase in the amount of such Restricted
Stock Award payable to any Key Employee.
     (c) Committee Certification. No Shares of Restricted Stock payable under a
Restricted Stock Award designated as a Qualified Performance Award shall be paid
to a Key Employee under this Section 4.6 unless and until the Committee
certifies in writing the level of attainment of the applicable Performance
Measure(s) for the applicable Performance Cycle.
     (d) Other Restricted Stock Awards. Restricted Stock Awards that are not
Qualified Performance Awards shall be subject to such provisions as the
Committee may, in its discretion, determine, and may be granted at any time;
provided, however, that to the extent that the Committee determines that a
Restricted Stock Award that is not a Qualified Performance Award shall be
performance-based, such Restricted Stock Award shall be awarded in connection
with a Performance Cycle, applying such Performance Measures and payout formulas
(which may be the same as or different than those applicable to Restricted Stock
Awards designated as Qualified Performance Awards) as the Committee, in its
discretion, may establish for such purposes.
     (e) Payment of Restricted Stock. As soon as practicable after Restricted
Stock has been awarded, a certificate or certificates for all such Shares of
Restricted Stock shall be registered in the name of the Participant and, at the
discretion of the Company, be either (i) delivered to the Participant or
(ii) held for

13



--------------------------------------------------------------------------------



 



the Participant by the Company. The Participant shall thereupon have all the
rights of a stockholder with respect to such Shares, including the right to vote
and receive dividends or other distributions made or paid with respect to such
Shares, except that such Shares shall be subject to the vesting and forfeiture
provisions of paragraph (e)(i) below. The Committee may, in its discretion,
impose such restrictions on Restricted Stock as it deems appropriate. Except as
the Committee may otherwise determine, and subject to the Committee’s authority
under Section 3.2, such Shares shall be subject to the following vesting
provisions:
     (i) Vesting and Forfeiture. Shares of Restricted Stock that have not yet
vested shall be forfeited by a Participant upon the Participant’s Termination of
Employment for any reason other than death or Disability. Shares of Restricted
Stock shall vest in approximately equal annual installments over a three–year
period after the end of the applicable Performance Cycle (or date of grant, in
the case of Awards that are not Qualified Performance Awards).
     (ii) Acceleration of Vesting. Notwithstanding the foregoing, all Shares of
Restricted Stock shall immediately vest upon a Change in Control or upon the
death or Disability of the Participant.
     (iii) Legend. In order to enforce any restrictions that the Committee may
impose on Restricted Stock, the Committee shall cause a legend or legends
setting forth a specific reference to such restrictions to be placed on all
certificates for Shares of Restricted Stock. As restrictions are released, a new
certificate, without the legend, for the number of Shares with respect to which
restrictions have been released shall be issued and delivered to the Participant
as soon as possible thereafter.
     (f) Amount of Restricted Stock. The maximum aggregate number of Shares of
Restricted Stock that may be issued to any one Participant under Section 4.5 and
this Section 4.6 during any fiscal year of the Company shall not exceed
1,000,000 Shares, subject to adjustment as provided in Section 5.3.
     4.7 Stock Options. Stock Options granted under the Plan may, at the
discretion of the Committee, be in the form of either Nonqualified Stock
Options, Incentive Stock Options or a combination of the two, subject to the
restrictions set forth in paragraph (e) below. Where both a Nonqualified Stock
Option and an Incentive Stock Option are granted to a Participant at the same
time, such Awards shall be deemed to have been granted in separate grants, shall
be clearly identified, and in no event will the exercise of one such Award
affect the right to exercise the other Award. Unless otherwise specified, a
Stock Option shall be a Non-Qualified Stock Option. Except as the Committee may
otherwise determine, and subject to the Committee’s authority under Section 3.2,
Stock Options shall be subject to the following terms and conditions:
     (a) Amount of Shares. The Committee may grant Stock Options to a
Participant in such amounts as the Committee may determine, subject to the

14



--------------------------------------------------------------------------------



 



limitations set forth in Section 5.1 of the Plan. The number of Shares subject
to a Stock Option shall be set forth in the applicable Award Agreement.
     (b) Exercise Price. Stock Options granted under the Plan shall be Fair
Market Value Stock Options. The Exercise Price of a Stock Option, as determined
by the Committee pursuant to this Section 4.7(b), shall be set forth in the
applicable Award Agreement.
     (c) Option Term. Except as provided in Section 4.7(g), all Stock Options
granted under the Plan shall lapse no later than the tenth anniversary of the
date of grant.
     (d) Timing of Exercise. Except as may otherwise be provided in the Award
Agreement or as the Committee may otherwise determine, and subject to the
Committee’s authority under Section 3.2 to accelerate the vesting of an Award
and to waive or amend any terms, conditions, limitations or restrictions of an
Award, each Stock Option granted under the Plan shall be exercisable in whole or
in part, subject to the following conditions, limitations and restrictions:
     (i) 34% of the Shares subject to a Stock Option shall first become
exercisable on the one-year anniversary of the date of grant, 33% shall first
become exercisable on the two-year anniversary of the date of grant and the
remainder shall first become exercisable on the three-year anniversary of the
date of grant;
     (ii) All Stock Options subject to the Award shall become immediately
exercisable upon a Change in Control;
     (iii) All Stock Options granted to a Participant shall become immediately
exercisable upon the death or Disability of the Participant and must be
exercised, if at all, within one year after such Participant’s death or
Disability, but in no event after the date such Stock Options would otherwise
lapse. Stock Options of a deceased Participant may be exercised only by the
estate of the Participant or by the person given authority to exercise such
Stock Options by the Participant’s will or by operation of law. In the event a
Stock Option is exercised by the executor or administrator of a deceased
Participant, or by the person or persons to whom the Stock Option has been
transferred by the Participant’s will or the applicable laws of descent and
distribution, the Company shall be under no obligation to deliver Shares
thereunder unless and until the Company is satisfied that the person or persons
exercising the Stock Option is or are the duly appointed executor(s) or
administrator(s) of the deceased Participant or the person to whom the Stock
Option has been transferred by the Participant’s will or by the applicable laws
of descent and distribution;

15



--------------------------------------------------------------------------------



 



     (iv) Upon an Employee’s Retirement, all Stock Options that have not become
exercisable as of the date of Retirement shall be forfeited and to the extent
that Stock Options have become exercisable as of such date, such Stock Options
must be exercised, if at all, within one year after Retirement, but in no event
after the date such Stock Options would otherwise lapse; and
     (v) Except as otherwise provided in Section 4.7(g) or Section 7.5, upon an
Employee’s Termination of Employment, or a Consultant’s Termination of
Consultancy, for any reason other than death, Disability or Retirement, all
Stock Options that have not become exercisable as of the date of termination
shall be forfeited and to the extent that Stock Options have become exercisable
as of such date, such Stock Options must be exercised, if at all, within 90 days
after such Termination of Employment or Termination of Consultancy.
     (e) Payment of Exercise Price. The Exercise Price shall be paid in full
when the Stock Option is exercised and stock certificates shall be registered
and delivered only upon receipt of such payment. Unless otherwise provided by
the Committee, payment of the Exercise Price may be made in cash or by certified
check, bank draft, wire transfer, or postal or express money order or any other
form of consideration approved by the Committee. In addition, at the discretion
of the Committee, payment of all or a portion of the Exercise Price may be made
by
     (i) Delivering a properly executed exercise notice to the Company, or its
agent, together with irrevocable instructions to a broker to deliver promptly to
the Company the amount of sale proceeds with respect to the portion of the
Shares to be acquired upon exercise having a Fair Market Value on the date of
exercise equal to the sum of the applicable portion of the Exercise Price being
so paid and appropriate tax withholding;
     (ii) Tendering (actually or by attestation) to the Company previously
acquired Shares that have been held by the Participant for at least six months
having a Fair Market Value on the day prior to the date of exercise equal to the
applicable portion of the Exercise Price being so paid; or
     (iii) any combination of the foregoing.
     (f) Incentive Stock Options. Incentive Stock Options granted under the Plan
shall be subject to the following additional conditions, limitations and
restrictions:
     (i) Eligibility. Incentive Stock Options may only be granted to Employees
of the Company or a Related Company that is a subsidiary or

16



--------------------------------------------------------------------------------



 



parent corporation, within the meaning of Code Section 424, of the Company (an
“ISO Related Company”). In no event may an Incentive Stock Option be granted to
an Employee who owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or such Related Company or to a
Consultant.
     (ii) Timing of Grant. No Incentive Stock Option shall be granted under the
Plan after the 10-year anniversary of the date the Plan is adopted by the Board.
     (iii) Amount of Award. The aggregate Fair Market Value on the date of grant
of the Shares with respect to which such Incentive Stock Options first become
exercisable during any calendar year under the terms of the Plan for any
Participant may not exceed $100,000 (or such other limit as may be specified in
the Code). For purposes of this $100,000 limit, the Participant’s Incentive
Stock Options under this Plan and all Plan’s maintained by the Company and an
ISO Related Company shall be aggregated. To the extent any Incentive Stock
Option first becomes exercisable in a calendar year and such limit would be
exceeded, such Incentive Stock Option shall thereafter be treated as a
Nonqualified Stock Option for all purposes.
     (iv) Timing of Exercise. In the event that the Committee exercises its
discretion to permit an Incentive Stock Option to be exercised by a Participant
more than 90 days after the Participant’s Termination of Employment and such
exercise occurs more than three months after such Participant has ceased being
an Employee (or more than 12 months after the Participant is Disabled or dies),
such Incentive Stock Option shall thereafter be treated as a Nonqualified Stock
Option for all purposes.
     (v) Transfer Restrictions. In no event shall the Committee permit an
Incentive Stock Option to be transferred by a Participant other than by will or
the laws of descent and distribution, and any Incentive Stock Option granted
hereunder shall be exercisable, during his or her lifetime, only by the
Participant.
     (g) Extension of Stock Option Term for Blackouts.
At its discretion, the Committee may extend the term of any Stock Option beyond
its earlier termination pursuant to Section 4.7(c), (d)(iii), (iv) or (v) if the
Company had prohibited the participant from exercising the option prior to
termination or expiration in order to comply with applicable Federal, state,
local or foreign law, provided that such extension may not exceed 30 days from
the date such prohibition is lifted.
     4.8 Other Equity-Based Awards. The Committee may, from time to time, grant
Awards (other than Performance Bonuses, Restricted Stock or Stock Options) under

17



--------------------------------------------------------------------------------



 



this Section 4.8 that consist of, or are denominated in, payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares to
any Employee or Consultant. These Awards may include, among other things Shares,
restricted stock options, restricted stock units, stock appreciation rights
(SARs) (which shall lapse no later than the tenth anniversary of the grant date,
subject to extension consistent with Section 4.7(g)), phantom or hypothetical
Shares and Share units. The Committee shall determine, in its discretion, the
terms, conditions, restrictions and limitations, if any, that shall apply to
Awards granted pursuant to this Section 4.8, including whether dividend
equivalents shall be credited or paid with respect to any Award, which terms,
conditions, restrictions and/or limitations shall be set forth in the applicable
Award Agreement; provided, however, that in no event will the exercise price of
an SAR with respect to any Share be less than the Fair Market Value of a Share
as of the date of grant.
     Other Equity Based Awards under the Plan may, in the discretion of the
Committee, be designated as Qualified Performance Awards. In the event the
Committee designates an Other Equity-Based Award as a Qualified Performance
Award, the Committee shall condition the grant of such Other Equity-Based Award
on the attainment during a Performance Cycle of specified levels of performance
of one or more Performance Measures. The Performance Cycle, Performance
Measure(s) and payout schedules applicable to Other Equity-Based Awards that are
designated as Qualified Performance Awards shall be determined by the Committee
at such time and in the manner as set out in paragraphs (a) and (b) of
Section 4.6. In such case, no Other Equity-Based Award designated as a Qualified
Performance Award shall be paid to a Key Employee under this Section 4.8 unless
and until the Committee certifies in writing the level of attainment of the
applicable Performance Measure(s) for the applicable Performance Cycle.
     4.9 Code Section 162(m). It is the intent of the Company that Qualified
Performance Awards granted to Key Employees under the Plan satisfy the
applicable requirements of Code Section 162(m) and the regulations thereunder so
that the Company’s tax deduction for Qualified Performance Awards is not
disallowed in whole or in part by operation of Code Section 162(m). If any
provision of this Plan pertaining to Qualified Performance Awards, or any Award
to a Key Employee under the Plan that the Committee designates as a Qualified
Performance Award, would otherwise frustrate or conflict with such intent, that
provision or Award shall be interpreted and deemed amended so as to avoid such
conflict.
     4.10 No Repricing. Repricing of Options or SARs shall not be permitted
without stockholder approval. For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (A) changing the terms of an Option or SAR to lower its Exercise
Price (other than pursuant to Section 5.3); (B) any other action that is treated
as a “repricing” under generally accepted accounting principles; and
(C) repurchasing for cash or canceling an Option or SAR at a time when its
Exercise Price is greater than the Fair Market Value of the underlying stock in
exchange for another Award, unless the cancellation and exchange occurs in
connection with an event set forth in Section 5.3. Such cancellation and
exchange would be considered a “repricing” regardless of whether it is treated
as a “repricing” under

18



--------------------------------------------------------------------------------



 



generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.
ARTICLE V
SHARES SUBJECT TO THE PLAN; ADJUSTMENTS
     5.1 Shares Available. The Shares issuable under the Plan shall be
authorized but unissued Shares or Shares held in the Company’s treasury. Subject
to adjustment in accordance with Section 5.3, the total number of Shares with
respect to which Awards may be issued under the Plan may equal but shall not
exceed in the aggregate 30,000,000 Shares; provided, however, that from the
aggregate limit no more than 10,000,000 Shares may be granted in the form of
Incentive Stock Options and the maximum aggregate number of Shares with respect
to which Awards may be granted to any one Participant during any such fiscal
year of the Company may not exceed 3,000,000 Shares. Any Shares (a) delivered by
the Company, (b) with respect to which Awards are made hereunder and (c) with
respect to which the Company becomes obligated to make Awards, in each case
through the assumption of, or in substitution for, outstanding awards previously
granted by an acquired entity, shall not count against the Shares available to
be delivered pursuant to Awards under this Plan.
     5.2 Counting Rules. For purposes of determining the number of Shares
remaining available under the Plan, only Awards payable in Shares shall be
counted. Any Shares related to Awards, which terminate by expiration,
forfeiture, cancellation or otherwise without issuance of Shares, or are settled
in cash in lieu of Shares, shall be available again for issuance under the Plan.
In the event Shares are tendered or withheld in payment of all or part of the
Exercise Price of a Stock Option, or in satisfaction of the withholding
obligations of any Award, the Shares so tendered or withheld shall become
available for issuance under the Plan. An outstanding stock appreciation right
shall not be taken into account in determining the aggregate number of Shares
with respect to which Stock Options may thereafter be granted. With respect to
stock appreciation rights (SARs), when a SAR is exercised and settled in whole
or in part in Shares, the Shares subject to a SAR grant agreement shall be
counted against the Shares available for issuance as one (1) Share for every
Share subject thereto, regardless of the number of Shares used to settle the SAR
upon exercise.
     5.3 Adjustments. In the event of any change in the number of issued Shares
(or issuance of shares of stock other than shares of Common Stock) by reason of
any stock split, reverse stock split, or stock dividend, recapitalization,
reclassification, merger, consolidation, split-up, spin-off, reorganization,
combination, or exchange of Shares, the exercisability of stock purchase rights
received under the Rights Agreement, the issuance of warrants or other rights to
purchase Shares or other securities, or any other change in corporate structure
or in the event of any extraordinary distribution (whether in the form of cash,
Shares, other securities or other property), the Committee

19



--------------------------------------------------------------------------------



 



shall adjust the number or kind of Shares that may be issued under the Plan, and
the terms of any outstanding Award (including, without limitation, the number of
Shares subject to an outstanding Award, the type of property to which the Award
relates and the Exercise Price of a Stock Option, stock appreciation right or
other Award) in such manner as the Committee shall determine is appropriate in
order to prevent the dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, and such adjustment shall
be conclusive and binding for all purposes under the Plan. Notwithstanding the
foregoing, no adjustments shall be made with respect to Qualified Performance
Awards granted to a Key Employee to the extent such adjustment would cause the
Award to fail to qualify as performance-based compensation under Section 162(m)
of the Code and no adjustment shall be required if the Committee determines that
such action could cause an Award to fail to satisfy the conditions of an
applicable exception from the requirements of Section 409A of the Code (“Section
409A”) or otherwise could subject a Participant to the additional tax imposed
under Section 409A in respect of an outstanding Award.
     5.4 Consolidation, Merger or Sale of Assets. Upon the occurrence of (i) a
merger, consolidation, acquisition of property or stock, reorganization or
otherwise involving the Company in which the Company is not to be the surviving
corporation, (ii) a merger, consolidation, acquisition of property or stock,
reorganization or otherwise involving the Company in which the Company is the
surviving corporation but holders of Shares receive securities of another
corporation, or (iii) a sale of all or substantially all of the Company’s assets
(as an entirety) or capital stock to another person, any Award granted hereunder
shall be deemed to apply to the securities, cash or other property (subject to
adjustment by cash payment in lieu of fractional interests) to which a holder of
the number of Shares equal to the number of Shares the Participant would have
been entitled, and proper provisions shall be made to ensure that this clause is
a condition to any such transaction; provided, however, that the Committee (or,
if applicable, the board of directors of the entity assuming the Company’s
obligations under the Plan) shall, in its discretion, have the power to either:
     (a) provide, upon written notice to Participants, that all Awards that are
currently exercisable must be exercised within the time period specified in the
notice and that all Awards not exercised as of the expiration of such period
shall be terminated without consideration; provided, however, that the Committee
(or successor board of directors) may provide, in its discretion, that, for
purposes of this subsection, all outstanding Awards are currently exercisable,
whether or not vested; or
     (b) cancel any or all Awards and, in consideration of such cancellation,
pay to each Participant an amount in cash with respect to each Share issuable
under an Award equal to the difference between the Fair Market Value of such
Share on such date (or, if greater, the value per Share of the consideration
received by holders of Shares as a result of such merger, consolidation,
reorganization or sale) and the Exercise Price.

20



--------------------------------------------------------------------------------



 



     5.5 Fractional Shares. No fractional Shares shall be issued under the Plan.
In the event that a Participant acquires the right to receive a fractional Share
under the Plan, such Participant shall receive, in lieu of such fractional
Share, cash equal to the Fair Market Value of the fractional Share as of the
date of settlement.
ARTICLE VI
AMENDMENT AND TERMINATION
     6.1 Amendment. The Plan may be amended at any time and from time to time by
the Board without the approval of shareholders of the Company, except that no
amendment which increases the aggregate number of Shares which may be issued
pursuant to the Plan, decreases the Exercise Price at which Stock Options or
stock appreciation rights may be granted or materially modifies the eligibility
requirements for participation in the Plan shall be effective unless and until
the same is approved by the shareholders of the Company. No amendment of the
Plan shall materially adversely affect any right of any Participant with respect
to any Award theretofore granted without such Participant’s written consent.
     6.2 Termination. The Plan shall terminate upon the earlier of the following
dates or events to occur:
     (a) the adoption of a resolution of the Board terminating the Plan; or
     (b) the 10-year anniversary of the date of the Company’s 2007 Annual
Meeting of Stockholders
     No Awards shall be granted under this Plan after it has been terminated.
However, the termination of the Plan shall not alter or impair any of the rights
or obligations of any person, without such person’s consent, under any Award
theretofore granted under the Plan. After the termination of the Plan, any
previously granted Awards shall remain in effect and shall continue to be
governed by the terms of the Plan and the applicable Award Agreement.
ARTICLE VII
GENERAL PROVISIONS
     7.1 Nontransferability of Awards. Except as otherwise provided in this
Section 7.1, no Awards under the Plan shall be subject in any manner to
alienation, anticipation, sale, assignment, pledge, encumbrance or transfer,
other than by will or by the laws of descent or distribution, by the Participant
and no other persons shall otherwise acquire any rights therein. During the
lifetime of a Participant, Stock Options (except for Nonqualified Stock Options
that are transferable pursuant to subparagraphs (a) and (b)

21



--------------------------------------------------------------------------------



 



below) shall be exercisable only by the Participant and shall not be assignable
or transferable except as provided above.
     (a) In the case of a Nonqualified Stock Option, except as the Committee may
otherwise determine, and subject to the Committee’s authority under Section 3.2
to waive or amend any terms, conditions, limitations or restrictions of an
Award, all or any part of such Nonqualified Stock Option may, subject to the
prior written consent of the Committee, be transferred to one or more of a
following classes of donees: family member, a trust for the benefit of a family
member, a limited partnership whose partners are solely family members or any
other legal entity set up for the benefit of family members. For purposes of
this Section 7.1, a family member means a Participant’s spouse, children,
grandchildren, parents, grandparents (natural, step, adopted, or in-laws),
siblings, nieces, nephews and grandnieces and grandnephews.
     (b) Except as the Committee may at any time determine, and subject to the
Committee’s authority under Section 3.2 to waive or amend any terms, conditions,
limitations or restrictions of an Award, any Nonqualified Stock Option
transferred by a Participant pursuant to paragraph (a) above may be exercised by
the transferee only to the extent such Nonqualified Stock Option would have been
exercisable by the Participant had no transfer occurred. Any such transferred
Nonqualified Stock Option shall be subject to all of the same terms and
conditions as provided in the Plan and in the applicable Award Agreement. The
Participant or the Participant’s estate shall remain liable for any withholding
tax which may be imposed by any federal, state or local tax authority and the
transfer of Shares upon exercise of such Nonqualified Stock Option shall be
conditioned on the payment of such withholding tax. The Committee may, in its
sole discretion, withhold its consent to all or a part of any transfer of a
Nonqualified Stock Option pursuant to this Section 7.1 unless and until the
Participant makes arrangements satisfactory to the Committee for the payment of
any such withholding tax. The Participant must immediately notify the Committee,
in such form and manner as required by the Committee, of any proposed transfer
of a Nonqualified Stock Option pursuant to this Section and no such transfer
shall be effective until the Committee consents thereto in writing.
     (c) Anything in this Section 7.1 to the contrary notwithstanding, in no
event may the Committee permit an Incentive Stock Option to be transferred by
any Participant other than by will or the laws of descent and distribution.
     7.2 Withholding of Taxes.
          (a) Stock Options. As a condition to the delivery of any Shares
pursuant to the exercise of a Stock Option, the Committee may require that the
Participant, at the time of such exercise, pay to the Company by cash or by
certified check, bank draft, wire transfer or postal or express money order an
amount sufficient to satisfy any applicable tax withholding obligations. The
Committee may, however, in its discretion, accept payment of tax withholding

22



--------------------------------------------------------------------------------



 



obligations through any of the Exercise Price payment methods described in
Section 4.7(e). In addition, the Committee may, in its discretion, permit
payment of tax withholding obligations to be made by instructing the Company to
withhold Shares that would otherwise be issued on exercise having a Fair Market
Value on the date of exercise equal to the applicable portion of the tax
withholding obligations being so paid. Notwithstanding the foregoing, in no
event may any amount greater than the minimum statutory withholding obligation
or such other withholding obligation as required by applicable law be satisfied
by tendering or withholding Shares.
          (b) Restricted Stock. The Company shall satisfy tax withholding
obligations arising in connection with the release of restrictions on Shares of
Restricted Stock or Restricted Stock Units held by Participants subject to the
tax laws of the United States, United Kingdom or Israel (and such other country
where withholding is required at the time of the release of restrictions or as
may be determined by the Company from time to time) by withholding Shares that
would otherwise be available for delivery upon such release having a Fair Market
Value on the date of release equal to the minimum statutory withholding
obligation or such other withholding obligation as required by applicable law.
          (c) Awards. To the extent not covered by 7.2(a) or (b) above, as a
condition to the delivery of any Shares, other property or cash pursuant to any
Award or the lifting or lapse of restrictions on any Award, or in connection
with any other event that gives rise to a federal or other governmental tax
withholding obligation on the part of the Company relating to an Award
(including, without limitation, FICA tax), (a) the Company may deduct or
withhold (or cause to be deducted or withheld) from any payment or distribution
to the Participant, whether or not pursuant to the Plan, (b) the Company shall
be entitled to require that the Participant remit cash to the Company (through
payroll deduction or otherwise) or (c) the Company may enter into any other
suitable arrangements to withhold, in each case in an amount sufficient in the
opinion of the Company to satisfy such withholding obligation.
     7.3 Non-Uniform Determinations
     None of Committee’s determinations under the Plan and Award Agreements need
to be uniform and any such determinations may be made by it selectively among
persons who receive, or are eligible to receive, Awards under the Plan (whether
or not such persons are similarly situated). Without limiting the generality of
the foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations under Award Agreements, and to enter
into non-uniform and selective Award Agreements, as to (a) the persons to
receive Awards, (b) the terms and provisions of Awards, (c) whether a
Participant’s employment has been terminated for purposes of the Plan and
(d) any adjustments to be made to Awards pursuant to Section 5.3 or otherwise
     7.4 Required Consents and Legend

23



--------------------------------------------------------------------------------



 



     (a) If the Committee shall at any time determine that any consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any Award, the delivery of Shares or the
delivery of any cash, securities or other property under the Plan, or the taking
of any other action thereunder (each such action being hereinafter referred to
as a “plan action”), then such plan action shall not be taken, in whole or in
part, unless and until such consent shall have been effected or obtained to the
full satisfaction of the Committee. The Committee may direct that any
Certificate evidencing Shares delivered pursuant to the Plan shall bear a legend
setting forth such restrictions on transferability as the Committee may
determine to be necessary or desirable, and may advise the transfer agent to
place a stop order against any legended shares. By accepting an Award, each
Participant shall have expressly provided consent to the items described in
Section 7.4(b)(iv) hereof.
     (b) The term “consent” as used herein with respect to any plan action
includes (i) any and all listings, registrations or qualifications in respect
thereof upon any securities exchange or under any federal, state or local law,
or law, rule or regulation of a jurisdiction outside the United States, (ii) any
and all written agreements and representations by the Participant with respect
to the disposition of shares, or with respect to any other matter, which the
Committee may deem necessary or desirable to comply with the terms of any such
listing, registration or qualification or to obtain an exemption from the
requirement that any such listing, qualification or registration be made,
(iii) any and all other consents, clearances and approvals in respect of a plan
action by any governmental or other regulatory body or any stock exchange or
self-regulatory agency, (iv) any and all consents by the Participant to (A) the
Company’s supplying to any third party recordkeeper of the Plan such personal
information as the Committee deems advisable to administer the Plan, (B) the
Company’s deducting amounts from the Participant’s wages, or another arrangement
satisfactory to the Committee, to reimburse the Company for advances made on the
Participant’s behalf to satisfy certain withholding and other tax obligations in
connection with an Award and (C) the Company’s imposing sales and transfer
procedures and restrictions and hedging restrictions on Shares delivered under
the Plan and (v) any and all consents or authorizations required to comply with,
or required to be obtained under, applicable local law or otherwise required by
the Committee. Nothing herein shall require the Company to list, register or
qualify the Shares on any securities exchange
     7.5 Special Forfeiture Provision. If the Committee, in its discretion,
determines and the applicable Award Agreement so provides, a Participant who,
without prior written approval of the Company, enters into any employment or
consultation arrangement (including service as an agent, partner, stockholder,
consultant, officer or director) to any entity or person engaged in any business
in which the Company or its affiliates is engaged which, in the sole judgment of
the Company, is competitive with the Company or any subsidiary or affiliate,
(i) shall forfeit all rights under any outstanding Stock Option or stock
appreciation right and shall return to the Company the amount of any profit
realized upon the exercise, within such period as the Committee may determine,
of any Stock Option or stock appreciation right and (ii) shall forfeit and
return to the Company all Shares of Restricted Stock and other Awards which are
not then

24



--------------------------------------------------------------------------------



 



vested or which vested but remain subject to the restrictions imposed by this
Section 7.3, as provided in the Award Agreement.
     7.6 Code Section 83(b) Elections. Neither the Company, any Related Company,
nor the Committee shall have any responsibility in connection with a
Participant’s election, or attempt to elect, under Code section 83(b) to include
the value of a Restricted Stock Award in the Participant’s gross income for the
year of payment. Any Participant who makes a Code section 83(b) election with
respect to any such Award shall promptly notify the Committee of such election
and provide the Committee with a copy thereof.
     7.7 No Implied Rights. The establishment and subsequent operation of the
Plan, including eligibility as a Participant, shall not be construed as
conferring any legal or other right upon any Employee for the continuation of
his or her employment, or upon any Consultant for the continuation of his or her
consultancy, for any Performance Cycle or any other period. The Company
expressly reserves the right, which may be exercised at any time and without
regard to when, during a Performance Cycle or other accounting period, such
exercise occurs, to discharge any individual and/or treat him or her without
regard to the effect which such treatment might have upon him or her under any
outstanding Award.
     7.8 No Obligation to Exercise Options. The granting of a Stock Option shall
impose no obligation upon the Participant to exercise such Stock Option.
     7.9 No Rights as Stockholders. A Participant granted an Award under the
Plan shall have no rights as a stockholder of the Company with respect to such
Award unless and until such time as certificates for the Shares underlying the
Award are registered in such Participant’s name. The right of any Participant to
receive Shares by virtue of the terms of an Award or participation in the Plan
shall be no greater than the right of any unsecured general creditor of the
Company. With respect to any or all Awards, the Company may, in lieu of physical
certificates, cause for electronic shares to be held in the Participant’s name
with a transfer agent or broker.
     7.10 Indemnification of Committee. The Company shall indemnify, to the full
extent permitted by law, each person made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that he, or his
testator or intestate, is or was a member of the Committee or a delegate of the
Committee so acting.
     7.11 No Required Segregation of Assets. Neither the Company nor any Related
Company shall be required to segregate any assets that may at any time be
represented by Awards granted pursuant to the Plan.
     7.12 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services for the Company or the Related Companies. Any gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and shall not be taken into account as compensation
for purposes of any of the

25



--------------------------------------------------------------------------------



 



employee benefit plans of the Company or any Related Company except as may be
determined by the Board or by the board of directors of the applicable Related
Company.
     7.13 Securities Exchange Act Compliance. Awards under the Plan are intended
to satisfy the requirements of Rule 16b-3 under the Securities Exchange Act of
1934. If any provision or this Plan or of any grant of an Award would otherwise
frustrate or conflict with such intent, that provision shall be interpreted and
deemed amended so as to avoid such conflict.
     7.14 Governing Law; Severability. The Plan and all determinations made and
actions taken thereunder shall be governed by the internal substantive laws, and
not the choice of law rules, of the State of New York and construed accordingly,
to the extent not superseded by applicable federal law. If any provision of the
Plan shall be held unlawful or otherwise invalid or unenforceable in whole or in
part, the unlawfulness, invalidity or unenforceability shall not affect any
other provision of the Plan or part thereof, each of which shall remain in full
force and effect.

26